Citation Nr: 0427354	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  98-14 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for headaches, due to 
asphyxiation.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1956 to February 
1958 and the veteran had service in the Army National Guard 
from April 1958 to April 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinions where necessary; and it includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board observes that during the December 1996 VA 
examination, the veteran related to the examiner that he had 
recently begun receiving Social Security benefits.  The file 
does not reflect that the veteran's records underlying the 
Social Security Administration's award have been obtained.  
38 U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, under the 
circumstances of this case, VA will not be able to completely 
satisfy their duty to notify and assist the veteran in 
substantiating his claim until the Social Security 
Administration records are obtained, as proceeding with the 
adjudication of this appeal without review of all relevant 
evidence may pose a risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board is aware that the veteran's service medical records 
are unavailable, and have been, presumably, destroyed in a 
1973 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  The Report of Separation and Record of 
Service in the Army National Guard of New York reveals that 
the veteran was assigned to an Infantry unit and his military 
qualifications included the use of rifles, rocket launchers 
and carbines.  The veteran underwent VA audiological 
examination in December 1996.  The examination did not note 
whether the claimed hearing loss and tinnitus were caused by 
the inservice noise exposure, and therefore, related to 
service.  Since this case must be remanded to obtain the 
Social Security Administration records, the RO should 
schedule the veteran to undergo VA audiological examination 
to determine whether it is as least as likely as not that the 
noise exposure experienced by the veteran during service 
caused hearing loss and/or tinnitus.  

In view of the foregoing, this case is remanded for the 
following reasons:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA 
that have treated him for hearing loss, 
tinnitus and headaches.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, and given the opportunity to 
provide any missing records for 
association with the file.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Once those 
records are received, they are to be 
associated with the claims folder.  

4.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA audiological examination, by an 
audiologist, to determine whether the 
veteran has hearing loss, and if so, the 
nature and etiology of such hearing loss.  
The veteran's entire claims file must be 
made available to the examining physician 
for review in this case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate tests and 
studies are to be performed.  All medical 
findings are to be reported in detail.  
Following an examination of the veteran 
and a review of the record, the examiner 
is to offer a medical opinion, 
accompanied by a complete rationale, as 
to whether it is at least as likely as 
not that hearing loss and tinnitus are 
related to service.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



